Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 as filed March 12, 2020 are pending.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12 and 17-20, drawn to processes for preparing tablets comprising at least the steps of mixing and tableting in an environment having a relative humidity less than 50%.

Group II, claim(s) 13-16, drawn to tablets comprising valsartan, sacubitril, a mesoporous inorganic stabilizer and a pharmaceutical excipient.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the inventions of Group I and of Group II lack unity of invention because even though the inventions of these groups require the technical feature of valsartan/sacubitril tablets, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kulkarni et al. (WO 2017/085573, published May 26, 2017, filed September 30, 2016) and Santosh et al. “Increasing the oral bioavailability of poorly water-soluble valsartan using non-ordered mesoporous silica microparticles,” Asian Journal of Pharmaceutics, 10(2):S86-S95, Apr-Jun 2016.  
Kulkarni disclose an amorphous solid dispersion of sacubitril-valsartan complex and a process for the preparation thereof (title; abstract; claims).  The dispersion may further comprise excipients selected from silica inclusive of Syloid® 244FP and polymeric compounds (claims 2-5).  The dispersion may further comprise one or more pharmaceutically acceptable carriers, excipients or diluents (claim 16).  
Santosh disclose compressed tablets comprising valsartan adsorbed on/in Syloid® 244FP mesoporous silica; the tablets further comprise microcrystalline cellulose as a binder, lactose as a diluent, crospovidone as a disintegrant and sodium lauryl sulfate as a lubricant (title; abstract; page S87, lhc, last full paragraph; Tables 1 and 2).  Tablets are frequently used as a solid dosage form and offer serval advantages; tablets based on mesoporous silica are expected to improve drug solubility as well as improve safety and efficacy of drug delivery (page S87, 2nd full paragraph). 
It would have been obvious to one of ordinary skill in the art to modify the solid dispersion of Kulkarni comprising a sacubitril-valsartan complex and Syloid® 244FP to take the form of a tablet as taught by Santosh because tablets are frequently used as a solid dosage form and tablets based on mesoporous silica such as Syloid® 244FP are expected to improve drug solubility as well as improve safety and efficacy.  There would be a reasonable expectation of success because Kulkarni teach the dispersion may further comprise pharmaceutically acceptable carriers.
As the technical feature does not provide a contribution over the prior art, unity of invention is found lacking.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: a species of tablet as defined by the structure thereof.  Applicant is required, in reply to this action, to elect a single species of tablet to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  In order to elect a species of tablet applicant must elect the following:
A species of process comprising either method steps i) and ii) OR method steps iii)-vii) as set forth in claim 1, AND
 A species of form of the active ingredients (e.g., amorphous as in claim 7).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 13.
Applicant is required to elect a single, specific species from each of groups 1 and 2 above that define a species of tablet, e.g., a directly compressed mixture comprising amorphous actives.  No amendments to the claims are necessary to be fully responsive to the election of species requirement.


Kulkarni disclose compositions comprising an amorphous solid dispersion of sacubitril-valsartan complex in admixture with excipients selected from silica inclusive of Syloid® 244FP and one or more pharmaceutically acceptable carriers, excipients or diluents (title; abstract; claims; page 5, lines 4-10).  
Santosh disclose compressed tablets comprising valsartan adsorbed on/in Syloid® 244FP mesoporous silica; the tablets further comprise microcrystalline cellulose as a binder, lactose as a diluent, crospovidone as a disintegrant and sodium lauryl sulfate as a lubricant (title; abstract; page S87, lhc, last full paragraph; Tables 1 and 2).  The powder blend was mixed thoroughly and compressed into tablets by direct compression (page S89, lhc, 2nd full paragraph).
It would have been obvious to one of ordinary skill in the art to mix the dispersion of Kulkarni with the excipients of Santosh because such a mixture can be compressed into tablets by direct compression.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship Notice
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder Notice
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA  PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633